Citation Nr: 9936106	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a kidney 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a bilateral eye 
disability.

6.  Entitlement to service connection for tinea pedis.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to service connection for a right shoulder 
disability.

9.  Entitlement to service connection for arthritis of the 
thoracic spine.

10.  Entitlement to service connection for a right wrist 
disability.

11.  Entitlement to service connection for a right elbow 
disability.

12.  Entitlement to service connection for a left ankle 
disability.

13.  Entitlement to service connection for bilateral hearing 
loss.

14.  Entitlement to service connection for otitis externa.

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to service connection for fibrosis of the 
lungs.

17.  Entitlement to service connection for coin lesions of 
the lungs.

18.  Entitlement to service connection for bronchitis.

19.  Entitlement to service connection for right bundle 
branch block.

20.  Entitlement to service connection for chest pains.

21.  Entitlement to service connection for phlebitis.

22.  Entitlement to service connection for prostatitis.

23.  Entitlement to service connection for seborrheic 
dermatitis.

24.  Entitlement to service connection for residuals of 
excisions of lesions.

25.  Entitlement to service connection for residuals of 
exposure to Agent Orange.

26.  Entitlement to service connection for residuals of 
radiation exposure.

27.  Entitlement to service connection for residuals of 
exposure to toxic materials.

28.  Entitlement to service connection for residuals of 
exposure to asbestos.

29.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.  

30.  Entitlement to an initial rating in excess of 10 percent 
for gout.

31.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left elbow.  

32.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

33.  Entitlement to an initial rating in excess of 10 percent 
for residuals of sigmoid polyps with diverticuli.

34.  Entitlement to an initial compensable rating for 
hemorrhoids with anal fissure.

35.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder with headaches, musculoskeletal pain, 
and vertigo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from May 1956 to May 1960, 
and from June 1963 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Fort Harrison, Montana Regional Office 
(RO).  

The Board notes that, in addition to those set forth above, 
the issues certified for appellate review included service 
connection for multiple arthralgias, service connection for 
migraine headaches, and service connection for dizziness.  
However, a review of the record indicates that service 
connection is currently in effect for a depressive disorder 
with headaches, musculoskeletal pain, and vertigo.  The issue 
of entitlement to an increased initial rating for that 
disability is in appellate status and adjudication of that 
issue will, of course, include consideration of the 
assignment of separate disability ratings.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (holding that separate 
disabilities arising from a single disease entity are to be 
rated separately).  Thus, the Board finds that appellate 
consideration of the issues of service connection for 
arthralgias, service connection for migraine headaches, and 
service connection for dizziness would be redundant and 
unnecessary.


FINDINGS OF FACT

1.  The service medical records reflect treatment for 
episodes of acute sinusitis and the post-service medical 
evidence reflect additional episodes of acute sinusitis 
shortly after service separation.

2.  The record contains no competent medical evidence that 
the veteran currently has a kidney disability which is linked 
or related to his active service, any incident therein, any 
service-connected disability, or any reported continuous 
symptomatology.

3.  Left knee arthritis may be presumed to have been incurred 
in active service.  

4.  A chronic right knee disability (including arthritis) was 
not identified in service or within the first post-service 
year and the record contains no competent medical evidence of 
a link between any current right knee disability and the 
veteran's active service, any incident therein, any service-
connected disability, or any reported continuous 
symptomatology.

5.  Service medical records contain a diagnosis of suspect 
macular degeneration; the post-service medical evidence 
likewise reflects a diagnosis of macular degeneration.  

6.  The record contains no competent medical evidence that 
the veteran's post-service episodes of tinea pedis (the first 
of which occurred approximately two years after his service 
separation), are etiologically related to his active service, 
any incident therein (including treatment on three occasions 
for tinea pedis), any service-connected disability, or any 
reported continuous symptomatology.  

7.  The record contains no competent medical evidence of a 
current disability of either shoulder which is related to the 
veteran's active service, any incident therein, any service-
connected disability, or any reported continuous 
symptomatology.

8.  Arthritis of the thoracic spine was shown on X-ray both 
in service and post-service.

9.  The record contains no competent medical evidence of a 
current right wrist disability which is related to the 
veteran's active service, any incident therein, any service-
connected disability, or any reported continuous 
symptomatology.

10.  The record contains no competent medical evidence of a 
link between any current right elbow disability and the 
veteran's active service, any incident therein, any service-
connected disability, or any continuous symptomatology.

11.  The record contains no competent medical evidence of a 
current left ankle disability which is related to the 
veteran's active service, any incident therein, any service-
connected disability, or any reported continuous 
symptomatology.

12.  The record contains no competent medical evidence of a 
current hearing loss disability for VA compensation purposes.

13.  The record contains no competent medical evidence of a 
current diagnosis of otitis externa which is related to the 
veteran's active service, any incident therein, any service-
connected disability, or any reported continuous 
symptomatology.

14.  The service medical records show a complaint of tinnitus 
and post-service clinical records, as well as the evidentiary 
statements of the veteran, reflect a history of continuity of 
tinnitus symptomatology.

15.  The record contains no competent medical evidence of a 
current diagnosis of fibrosis of the lungs, coin lesions of 
the lungs, bronchitis, a right bundle branch block, a 
disability manifested by chest pains, phlebitis, prostatitis, 
seborrheic dermatitis, any residuals of excisions of lesions, 
or any disability due to exposure to Agent Orange, ionizing 
radiation, asbestos, or other toxic materials, which is 
related to the veteran's active service, any incident 
therein, any service-connected disability, or any reported 
continuous symptomatology.


CONCLUSIONS OF LAW

1.  The claims of service connection for sinusitis and a 
bilateral eye disability are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claims of service connection for a kidney disability, 
a right knee disability, tinea pedis, left and right shoulder 
disabilities, a right wrist disability, a right elbow 
disability, a left ankle disability, bilateral hearing loss, 
otitis externa, fibrosis and coin lesions of the lungs, 
bronchitis, right bundle branch block, chest pains, 
phlebitis, prostatitis, seborrheic dermatitis, residuals of 
excisions of lesions, and residuals of exposure to Agent 
Orange, radiation exposure, toxic materials, and asbestos, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Left knee arthritis, tinnitus, and arthritis of the 
thoracic spine, were incurred in, or may be presumed to have 
been incurred in, active service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of service medical records pertaining to the 
veteran's first period of active service shows that at his 
May 1956 military enlistment medical examination, no 
pertinent complaints or abnormalities were recorded.  In 
December 1956, he was treated for an episode of syncope, 
although the etiology of the episode could not be determined.  
In January 1957, the veteran complained of left flank pain.  
An intravenous pyelogram (IVP) and laboratory studies were 
subsequently performed and proved negative for abnormalities 
of the kidneys.  X-ray examination of the lumbar and thoracic 
segments of the spine was also negative.  

In March 1957, he was treated for a right ankle sprain after 
a twisting injury.  In July 1957, he was treated for an 
episode of bronchitis.  In July 1958, he complained of 
recurrent throbbing pain in his left ankle with prolonged 
standing; he reported a history of such symptoms since a 
motorcycle accident in 1957.  The examiner noted that the 
veteran had flat feet and arch supports were prescribed.  The 
next day, the veteran reported that he had turned his left 
ankle.  The impression was tendonitis versus strain and 
whirlpool baths were prescribed.  Later that month, he 
reported that the arch supports and whirlpool baths had 
helped although he still experienced aching after long 
periods of standing.  In September 1959, the veteran was 
treated for a sprain of the right 5th metatarsophalangeal 
joint.  X-ray examination was negative for a fracture.  

At his April 1960 military separation medical examination, 
clinical evaluation of his spine and musculoskeletal system 
was normal and no other pertinent complaints or abnormalities 
were recorded.  

At a September 1962 physical examination for purposes of 
determining fitness for Officer Training School (OTS), it was 
noted that the veteran had worn glasses for the past year and 
that he had impaired, uncorrected visual acuity of 20/50 in 
the right eye and 20/30 in the left eye.  

Records corresponding to the veteran's second period of 
active service show that at his June 1963 military entrance 
medical examination, the veteran declared himself to be in 
very good health, both mentally and physically.  It was again 
noted that he had a refractive error and wore glasses for 
myopia [nearsightedness] and hypertropia.  Clinical 
evaluation showed no pertinent abnormalities.  

In November 1964, the veteran sought treatment for a sore 
throat and decreased hearing.  Physical examination was 
negative.  On annual eye examination in May 1968, he denied a 
history of eye surgery or eye disease.  Physical examination 
was within normal limits.  Uncorrected visual acuity was 
20/200, bilaterally.  The impression was no evidence of eye 
disease.  

In April 1971, the veteran underwent a proctoscopic 
examination in connection with complaints of blood in his 
stools.  This examination revealed a small polyp and minimal 
internal hemorrhoids, but was otherwise negative.  A 
subsequent biopsy was also negative.  In December 1971, he 
reported a cough and chest pain.  On physical examination, 
the veteran's chest was clear, but his right ear appeared to 
be infected.  The impression was otitis and Penicillin was 
prescribed.  Later that month, he was hospitalized for 
treatment after his symptoms continued.  A chest X-ray showed 
bilateral lower lobe bronchopneumonia.  The diagnosis on 
discharge was viral pneumonia.  

In January 1972, the veteran again sought treatment for a 
cough, chest pain, fever and chills.  Chest X-ray was 
interpreted as showing evidence of a small infiltrate.  The 
impression was mycoplasm infection.  Later that month, it was 
noted that the veteran had had a history of mycoplasm 
pneumonia three weeks prior and now exhibited questionable 
coin lesions on chest X-ray.  The assessment was mycoplasma 
pneumonia by history.  A repeat X-ray examination was 
interpreted as normal.  

In March 1972, the veteran reported a two month history of 
left elbow pain and stated that he was unable to do pull ups 
or lifting.  X-ray examination was negative and an orthopedic 
consultation was scheduled.  On orthopedic examination in May 
1972, the veteran had full range of motion with some 
tenderness.  The assessment was left medial epicondylitis and 
rest was prescribed.  

In January 1973, the veteran complained of a four month 
history of right elbow pain.  The diagnosis was medial 
epicondylitis.  In September 1973, he complained of chest 
pain.  A chest X-ray was normal and the examiner concluded 
that no further treatment was indicated.  In November 1973, 
the veteran again complained of chronic, low grade pain in 
the right medial epicondyle.  Physical examination showed 
full range of motion of the right elbow with no tenderness, 
crepitus, instability or erythema.  The impression was medial 
epicondylitis of the right elbow.  

On several occasions in January, February and March 1974, he 
was seen in connection with his complaints of right elbow 
pain.  On examination in April 1974, he reported that his 
right elbow felt 75 percent better after a steroid injection.  
Physical examination at that time showed full range of motion 
with tenderness at the medial epicondyle.  The veteran was 
advised to avoid overuse.  

In September 1974, he complained of dizziness and malaise.  
Physical examination was entirely within normal limits and 
the impression was malaise.  In October 1974, he again 
complained of chest pain; the examiner noted that such pain 
was likely due to musculoskeletal pain, but referred the 
veteran for cardiac evaluation.  The cardiologist indicated 
that he could find no evidence of cardiovascular disease and 
opined that the veteran's complaints could be due to chest 
wall pain.  

In January 1975, the veteran again sought treatment for pain 
in the right elbow.  The assessment was right medial 
epicondylitis.  

In January 1976, he was seen for complaints of tenderness 
over the left acromioclavicular joint and the right rib cage.  
X-ray of the left shoulder and chest was normal and the 
veteran was returned to full duty.  In February 1976, he was 
seen for complaints of a productive cough, sore throat, 
headaches, and "blocked ears."  X-ray examinations ruled 
out the possibility of sinusitis and pneumonia.  The 
impressions were bilateral serous otitis media and upper 
respiratory infection.  In September 1976, the veteran 
complained of a "vice like" chest pain and tingling in the 
left arm.  No abnormalities were noted.

On periodic examination in February 1977, audiometric testing 
showed right ear pure tone thresholds of 15, 20, 20, and 20 
decibels at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 40, 35, 35, 
and 55 decibels at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  The assessment was minimal hearing loss.  

In May 1977, the veteran reported an eight day history of an 
intractable headache, myalgias, fever and chills.  X-ray 
examination was negative for abnormalities of the sinuses.  
The veteran was hospitalized for a spinal tap which was 
unremarkable.  Four days later, his headaches subsided rather 
abruptly, along with the disappearance of his other symptoms.  
The diagnosis was viral syndrome with headaches.

Later that month, the veteran was readmitted with a 
recurrence of his headache, although he reported that it felt 
somewhat different in quality than his previous headache.  
Physical examination, an extensive neurological work-up, and 
laboratory testing were all within normal limits.  The 
discharge diagnosis was spinal headache.  

In April 1978, the veteran was referred by his optometrist 
for evaluation in connection with complaints of dizziness, 
double vision, and an "off-balance sensation."  He also 
complained of periodic headaches and hearing loss since 1969, 
which he related to medication.  He underwent neurological 
and audiometric examinations, both of which were within 
normal limits.  The examiner concluded that the veteran's 
symptoms were probably due to hyperventilation or anxiety.  

In March 1979, the veteran had a routine ocular examination.  
He reported a history of seeing spots, as well as burning, 
aching, tearing, and itching in his eyes.  He also complained 
of blurred distance vision.  Physical examination of both 
eyes was normal.  The veteran's uncorrected visual acuity was 
20/400 bilaterally.  The assessment was myopia with 
astigmatism as well as beginning presbyopia.  In May 1979, he 
was prescribed bifocals after an ocular examination showed 
hypermyopia and presbyopia.  

In June 1979, he sought treatment for recurrent back problems 
which he indicated had been present since 1963.  The 
assessment was low back pain and chronic arthritis.  In 
August 1979, he complained of blurred vision.  Examination 
showed a refractive error and the diagnosis was myopia.  In 
September 1979, the veteran sought treatment for pain in the 
right elbow.  In October 1979, he sought treatment for acute 
low back pain.  A history of lumbar pain was noted.  The 
impressions were myositis and arthritis.  In December 1979, 
he again complained of pain in the right elbow.  Physical 
examination showed moderate swelling and the assessment was 
epicondylitis, rule out gout and rheumatoid arthritis.  In 
January 1980, he sought treatment for a sharp pain in the 
right posterior aspect of the shoulder; physical examination 
showed painful motion.  The assessment was radiculitis and 
tenosynovitis.  In February 1980, the veteran reported pain 
in his great toes and other body joints.  The assessment was 
gout.  

An electrocardiogram (EKG) in March 1980 showed findings 
suggestive of an incomplete right bundle branch block, but 
the examination was interpreted as being within normal 
limits.  In March, April, and May 1980, the veteran was seen 
for complaints of continued joint pain, especially in the 
right elbow and shoulder.  The assessments included gouty 
flare-ups.  In June 1980, he sought treatment on several 
occasions for an episode of acute phlebitis in the right leg.  
On final follow-up examination in June 1980, it was noted 
that his symptoms were resolving and that he could gradually 
return to normal activities.  Also in June 1980, the veteran 
was evaluated in the rheumatology clinic in connection with 
his complaints of pain in all body joints.  The examiner 
thought that the veteran's polyarticular/muscular problems 
were secondary to fibrositis, rather than gout.  He also 
noted the veteran had reported symptoms suggestive of 
prostatic hypertrophy such as difficulty starting stream.  A 
consultation with the urology clinic was recommended.

In October 1980, the veteran was seen in the urology clinic.  
The assessment was congested prostate with probable slight 
benign prostatic hypertrophy.  An IVP was normal.  In 
December 1980, the veteran was diagnosed with fibrositis.  In 
February 1981, he complained of low back pain.  The 
assessment was recurrent low back strain.  In June 1981, he 
again complained of urinary hesitancy.  The assessment was 
prostatitis.  In May 1981, he reported severe pain in 
multiple joints, especially the right shoulder, back and 
knees.  The assessment was severe osteoarthritis of multiple 
joints and he was referred to the rheumatology clinic.  On 
evaluation in the rheumatology clinic in June 1981, the 
veteran reported polyarthralgias and myalgias.  He also 
reported tinnitus and a long history of vertigo.  Physical 
examination showed no synovial hypertrophy in any of the 
joints, although the veteran reported pain over the medial 
epicondyles, bilaterally, as well as the right acromionic 
bursa.  Neurological examination was normal.  A trial of 
tricyclics was recommended.  Also in June 1981, the veteran 
underwent evaluation in the urology clinic for complaints of 
a sensation of incomplete emptying.  An IVP was within normal 
limits.  The impression was prostatism.  The veteran 
underwent a routine eye examination in July 1982.  It was 
noted that the veteran's history was negative for ocular 
pathology.  Other than a refractive error, examination was 
negative.

In July 1982, the veteran sought treatment for a sudden onset 
of right popliteal pain.  He advised the physician that he 
had had a history of gout, fibrocystitis, and phlebitis.  
Physical examination showed decreased range of motion of the 
right knee.  There was fullness to the popliteal area, 
although no cord was palpable.  The assessment was 
gastrocnemius pull, possible phlebitis.  In October 1982, he 
sought treatment for rectal bleeding, stating that he had a 
family history of rectal cancer.  Digital and proctoscopic 
examinations were normal and the examiner concluded that no 
treatment was indicated.  

In November 1982, the veteran sought treatment for cold 
symptoms, as well as "plugged ears" which he indicated had 
been present for the past ten years.  Physical examination of 
the ears showed mildly refracted tympanic membranes.  The 
assessment was viral upper respiratory infection.  Later that 
month, he sought treatment for a severe headache with pain 
over the right frontal sinus, reporting that he currently had 
a severe upper respiratory infection.  X-ray examination was 
negative for abnormalities of the sinuses.  The assessment 
was headache secondary to upper respiratory infection.  In 
December 1982, he was seen for low back pain.  Physical 
examination showed full range of motion with no muscle 
spasms.  The assessment was mechanical low back pain/facet 
syndrome.  He was again seen in January 1983 for similar 
complaints.  A report of an X-ray examination of the 
lumbosacral spine notes some degree of spinal degenerative 
changes.  

On periodic examination in January 1983, the veteran's 
prostate was normal and a possible healing fissure was noted.  
The assessments included defective vision, corrected, 
probable internal hemorrhoids, and microscopic hematuria, 
probably secondary to prostate problems.  

In March 1983, the veteran sought treatment for chest pain, 
stating that he had been eating heavily for the past four 
days.  He reported a history of chest pain approximately 
three to four years prior, which was felt to be noncardiac.  
Physical examination and EKG were within normal limits.  The 
assessment was most likely esophageal spasm, no evidence of 
cardiac abnormality.  In April 1983, he again sought 
treatment with continued complaints of chest pain.  The 
assessment was costochondritis of unknown etiology.  In May 
1983, the veteran called the clinic, reporting that he had a 
rash between his toes.  The assessment was probable tinea 
pedis and he was advised to use cream and come to the clinic 
if the rash did not resolve.  In June 1983, X-ray examination 
of the left knee showed a calcification at the upper pole of 
the patella.  

In July 1983, he was seen for left ankle pain which he 
indicated had been present for the past three days after 
playing racquetball.  Physical examination showed minimal 
swelling.  X-ray examination showed no bony pathology.  The 
assessment was left ankle sprain.  In November 1983, he 
underwent proctoscopic examination and a barium enema, both 
of which were negative, although a few internal and external 
hemorrhoids were observed.  In November 1983, he reported 
squeezing chest pain, not associated with exercise.  A 
treadmill test was negative for ischemia.  The assessment was 
chest pain of unknown etiology.  In January 1984, he sought 
treatment for right elbow pain which he indicated had been 
present for the past fifteen years.  The assessment was 
probable tendonitis.  Also in January 1984, he was seen for 
cracked, inflamed skin between his toes.  The assessment was 
tinea pedis.  On eye examination in July 1984, he reported 
that he had had difficulties doing "close work."  Internal 
and external eye examination was within normal limits.  A 
refractive error with astigmatism and presbyopia was noted.  
The veteran was given a new prescription.

In June 1985, the veteran sought emergency treatment for 
coughing, chest pain and pain in the left arm.  A chest X-ray 
and EKG were within normal limits.  Examination of the ears 
showed the tympanic membranes to be noninflamed.  The 
assessment was upper respiratory infection.  In May 1985, he 
was examined in the rheumatology clinic in connection with 
his complaints of unresolved joint pains.  The examiner noted 
that the veteran's complaints had been previously attributed 
to gout, degenerative joint disease, and fibrocystitis.  
However, the rheumatologist felt that the veteran's history 
and findings on examination were not consistent with gout.  
The impressions were lumbar and cervical spine spondylosis 
and fibromyalgia.

In July 1985, the veteran reported that he was having trouble 
focusing and reading and stated that his eyes tired easily.  
The assessment was suspect macular degeneration and compound 
myopic astigmatism.  The veteran was given a new prescription 
for eyeglasses.  

In October 1985, he underwent proctoscopic examination in 
connection with his complaints of rectal bleeding.  The 
examination was negative for polyps or mucosal lesions, 
although small internal hemorrhoids were observed.  In March 
1986, he sought emergency treatment after he fell while 
skiing and developed pain in the right upper arm.  X-ray 
examination showed no evidence of fracture or dislocation.  
The assessment was contusion to the right upper arm.  Three 
days later, he again sought treatment for continued pain.  
The assessment was right triceps strain.  In April 1986, the 
veteran again sought treatment, reporting that he had 
recently sustained a right shoulder injury in a skiing 
accident and continued to experience pain.  The assessment 
was right shoulder strain and questionable mild bursitis.  
The veteran was referred for physical therapy.  On follow-up 
examination in May 1986, it was noted that he had played 
racquetball with no pain.  The physical therapist noted that 
the goal of therapy had been reached.

On periodic examination in December 1987, the veteran 
reported that a motor vehicle accident in February 1987 had 
caused pain in his shoulders and neck, as well as severe 
headaches.  He stated that he had undergone physical therapy, 
with no improvement.  Clinical evaluation of the veteran's 
prostate was normal and chest X-ray was negative.  
Audiometric examination showed right ear pure tone thresholds 
of 25, 15, 20, and 25 decibels at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively.  Left ear pure tone thresholds 
were 15, 5, 10, and 20 decibels at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively.  

In February 1988, the veteran underwent a treadmill test in 
connection with his complaints of atypical chest pain.  The 
results were normal, with no evidence of ischemic changes, 
arrhythmias, or ectopic activity.  A pulmonary function test 
performed in March 1988 was interpreted as showing normal 
spirometry, lung volumes, and diffusion capacity.

In May 1988, the veteran underwent a CT scan of the lumbar 
spine which revealed broad based disc bulging at L3-4 and L4-
5 with disc protrusion at L5-S1.  In August 1988, he 
requested treatment for a skin lesion on his left scalp, 
which he indicated had been increasing in size over the past 
seven months.  In September 1988, he indicated that he was 
also concerned about moles on his back.  Examination showed 
that they were not characteristic of melanoma.  The 
assessments included moles of back and seborrheic/actinic 
keratosis of the scalp.  In October 1988, the veteran's scalp 
lesion was excised; the pathology report shows a diagnosis of 
actinic keratosis with moderate epithelial atypia.  The 
veteran was advised that the lesion was not cancerous, but 
rather represented a change in the skin induced by sun 
exposure.  

In May, August, September, November, and December 1989, and 
in February March 1990, he sought treatment for low back 
pain.  In March 1990, he complained of pain in the left great 
toe.  On examination, the toe was tender to touch, but there 
was no appreciable swelling or erythema.  The assessment was 
symptoms suggestive of gout.  In April 1990, he reported that 
his right wrist had suddenly gotten worse.  Objective 
examination showed no swelling, but it was tender to touch.  
On X-ray examination, the bones of the right wrist appeared 
to be within normal limits.  The assessment was arthritis 
flare.  Later that month, he was seen in the Optometry 
clinic, stating that the tint on his new glasses was too 
dark.  He denied having any problems and examination showed 
no change in his refractive error.  

In April 1990, he was referred to a specialist for chronic 
pain syndrome.  He reported that his pain involved mainly his 
back, neck, and axial skeleton.  It was also noted that the 
veteran had a history of a high uric acid levels with a 
considerable suggestion that he probably had a chronic form 
of gout.  It was also noted that he had been diagnosed with 
fibrositis by a rheumatologist.  The veteran also reported 
episodes of gripping pain in his chest; the examiner noted 
that cardiac status had been checked out during these 
episodes and it had always been felt that his pain was 
musculoskeletal.  The veteran also reported peripheral joint 
pain, specifically, right wrist pain that was severe enough 
that he was unable to perform a firearm drill recently.  He 
further claimed that he had had recurrent deep vein 
thrombosis over the years, although the examiner indicated 
that the extent and etiology was unclear and noted the 
medical records only documented one episode of phlebitis.  
The impression was chronic back pain involving the cervical, 
thoracic, and lumbar segments of the spine and surrounding 
musculature.  The examiner indicated that a diagnosis of 
fibrositis was a reasonable explanation for part of the 
veteran's symptomatology.  

In May 1990, X-ray examination showed degenerative disc 
changes in the cervical spine at C3-4, C5-6, and C6-7.  The 
dorsal spine exhibited some degenerative hypertrophic bone 
spur formation at D9-10, and the lumbar spine showed 
degenerative disc changes with slight scoliosis.  In June 
1990, the veteran was seen in connection with his complaints 
of multiple joint pains.  His main complaints were left knee 
and ankle pain.  He denied a history of trauma or any other 
activity that could be construed as trauma.  Physical 
examination showed some crepitus with manipulation, but 
induction of the crepitus was painless.  There was specific 
tenderness in the exact middle of the kneecap, but there was 
no swelling, erythema, or nothing else abnormal on 
examination.  The left ankle was also tender, but examination 
was otherwise unremarkable.  

In October 1990, he sought treatment for rectal bleeding.  A 
colonoscopy showed small internal hemorrhoids and two sessile 
adenomatous appearing polyps, which were removed.  No other 
abnormalities were identified.  It was recommended that, 
given the veteran's family history of rectal cancer, he 
undergo a colonoscopy approximately every three years.

Also in October 1990, the veteran was referred for 
psychiatric evaluation in connection with his chronic 
musculoskeletal problems.  The assessments were cervical and 
lumbar degenerative disc disease by history, chronic 
lumbosacral strain with myofascial pain syndrome, as well as 
some components of myofascial pain syndrome in the upper back 
region, and history of gout with hyperuricemia, controlled.  
The examiner concluded that in addition to the pathology of 
the spine, the veteran exhibited a pattern consistent with 
chronic pain syndrome and myofascial pain syndrome.  It was 
recommended that the veteran work on increasing his self-
management skills by exercising and looking into biofeedback 
relaxation training.

In December 1990, the veteran was seen for a cough, sore 
throat, headaches and "blocked ears."  The assessment was 
possible sinusitis, upper respiratory infection, or 
bronchitis.  Fluids and rest were recommended and the veteran 
was advised to return if his symptoms continued.  

In April 1991, he was seen for aching kidneys.  He denied a 
history of trauma.  The assessment was flank pain, 
questionable muscle strain, unlikely kidney involvement.  On 
follow-up examination in May 1991, the veteran reported that 
his symptoms had improved.  An ultrasound showed the kidneys 
to be normal, bilaterally.  The assessment was muscle strain 
versus kidney bruise, improving.  In June 1991, he reported 
low back pain with sciatica.  The assessment was chronic low 
back pain exacerbation, doubt herniated nucleus pulposus.  

In October 1991, the veteran complained of hematuria and 
intermittent pain in the costovertebral angle.  A renal 
ultrasound was negative.  Also in October 1991, he complained 
of low back pain.  The examiner indicated that previous X-ray 
examination had shown degenerative joint disease with spur 
formation in the cervical, thoracic, and lumbar segments of 
the spine.  The assessment was degenerative joint disease and 
acute lumbar muscle strain.  

In November 1991, the veteran underwent computerized 
tomography (CT) scan of the abdomen in connection with his 
complaints of bilateral flank pain.  No abnormalities were 
identified, including of the kidneys.  In December 1991, he 
was treated for an acute flare-up of low back pain.  Also in 
December 1991, he reported bilateral ear pain, headaches, and 
a productive cough.  The assessment was bronchitis/sinusitis.  
In January 1992, he again complained of low back pain, as 
well as recurrent post-nasal drip.  The assessment was 
sinusitis.

A magnetic resonance imaging (MRI) study of the cervical and 
lumbar segments of the spine in February 1992 showed spinal 
canal stenosis at C3-4, and degenerative disc changes at C4-
5, C5-6, and C6-7.  In addition, bulging discs were observed 
at T12-L1 and L1-2, as well as diffuse degenerative changes 
in the lumbar spine, with no evidence of any herniated disc.  
In March 1992, the veteran sought treatment for "aches and 
pains."  It was noted that the veteran had a history of 
chronic pain syndrome which had begun following a helicopter 
accident in 1977.  It was noted that extensive work-up, 
including MRI, CT scan and X-ray examinations, had failed to 
reveal the etiology of the veteran's pain.  The veteran 
stated that his back, neck, shoulders, and ankles were most 
symptomatic and that his pain was "down deep."  The 
assessments included chronic pain syndrome, history of gout, 
currently inactive, history of daytime somnolence and 
extremely loud snoring, and degenerative joint disease of the 
lumbosacral spine.  

On examination in the sleep clinic in March 1992, it was 
noted that the veteran had questionable obstructive sleep 
apnea; a spirometry was within normal limits.  Sleep studies 
revealed no evidence of a primary sleep disorder.  The 
veteran also underwent examination in the rheumatology clinic 
in March 1992.  He reported generalized pain in all the 
joints in his body all the time.  He stated that he had 
occasional acute exacerbations, consisting of spasms centered 
in the low back which made breathing difficult.  The examiner 
noted the veteran's previous evaluations had included 
numerous rheumatology consultations, MRIs, CT scans, and 
plain film X-rays, all of which had failed to reveal a 
specific etiology for the veteran's symptoms.  It was also 
noted that the veteran had tried numerous pain relievers and 
joint injections, all of which had provided minimal or no 
benefit.  Physical examination showed full range of motion in 
all upper and lower extremities, although there was some 
limitation of motion in the hips, secondary to low back pain.  
The joints were all normal in appearance, motion, and 
strength.  Gait was within normal limits.  The assessment 
were chronic pain syndrome and tinea pedis.  Given that all 
previous treatment had been ineffective, Prozac was 
recommended.  

On several occasions in July 1992, the veteran received 
osteopathic manipulative therapy in connection with his 
complaints of back pain; the assessments included cervical, 
thoracic and lumbar somatic dysfunction, and secondary 
cephalalgia.

In October 1992, the veteran complained of right shoulder 
pain, as well as a mole on his right anterior shoulder.  X-
ray examination was negative.  Later that month, the mole was 
surgically removed and no complications were recorded.  The 
pathology report shows a microscopic diagnosis of 
trichofolliculoma.  

In November 1992, he sought treatment for severe right 
shoulder pain.  The assessment was bursitis.  In December 
1992, he sought treatment for pain in the kidney area of the 
left back.  The assessment was myofibrositis.  On follow-up 
later that month, he reported continued pain.  It was noted 
that urinalysis, ultrasounds of the gallbladder, pancreas and 
kidney, as well as liver function tests were normal.  The 
assessment was musculoskeletal back pain and trace hematuria.  
In December 1992 and January 1993, he received occupational 
therapy for chronic pain syndrome.  Also in January 1993, he 
was evaluated for microhematuria.  The examiner concluded 
that the veteran's pain was due to chronic fibromyalgia and 
that it was doubtful that it was of renal origin.  He 
concluded that a cystoscopic examination was not indicated 
given the minimal amount of blood in the urine on only one 
previous occasion.  Rectal examination showed the prostate to 
be smooth and firm with nothing to suggest malignancy.  

Later in January 1993, the veteran sought treatment for chest 
pain which he stated had been slowly increasing "like a 
muscle spasm."  He stated that his pain was sharp and 
exacerbated with deep breathing.  He also reported pain in 
the right arm radiating to the elbow.  X-ray examination of 
the chest was within normal limits, as was electrocardiogram 
and a stress test.  The assessment was pleurisy versus muscle 
spasm.  

In February 1993, he sought treatment in the optometry clinic 
for decreased night vision and blurriness.  Following 
examination, the assessment was small change in refractive 
error.  In March 1993, he was seen for low back pain.  An MRI 
examination showed no definite findings to account for any 
left sided radiculopathy.  An X-ray examination in April 1993 
showed mild degenerative joint disease of the lumbar spine.  
In April 1993, he was referred by his commander for mental 
status evaluation.  The impressions were no mental or 
personality disorder, cervical and lumbar disc degeneration, 
and right shoulder impingement syndrome.

In May 1993, he was seen for complaints of right shoulder 
impingement syndrome.  He also reported that he was now 
experiencing left elbow pain.  Corticosteroid injections in 
the left elbow and right shoulder were recommended.  Also in 
May 1993, he sought treatment for a sliver in his right 
posterior elbow region.  The sliver was removed.  In August 
1993, he complained of a sore throat; the assessment was 
upper respiratory infection.  On three occasions in September 
1993, he was seen in connection with complaints of left elbow 
pain.  The assessments were epicondylitis and tennis elbow.  

The veteran was separated from active service in September 
1993.  It does not appear that a military separation medical 
examination was conducted.

Immediately following his separation from service, the 
veteran filed claims of service connection for numerous 
disabilities, including those set forth above on the cover 
page of this decision.  In connection with his claims, he was 
afforded a series of VA medical examinations in January 1994.

On VA general medical examination, the veteran reported that 
early in 1993, he had been forced to undergo a psychological 
evaluation by his wing commander, with whom he apparently had 
a conflict.  He reported that no significant organic based 
cognitive decline was identified and he was advised that he 
did not have a significant psychological problem; however, 
the veteran indicated that he was nonetheless applying for VA 
disability benefits because of stress and anxiety caused by 
this incident, which he felt precluded a post-service career 
as a police officer.  Regarding his other complaints, the 
veteran indicated that he had been involved in a helicopter 
accident in 1977 in which he injured his neck, back and 
shoulder.  He stated that he lived in constant pain.  On 
mental status examination, the veteran's intellectual 
function was above average and his affect was somewhat 
restricted, depressed and tense.  He reported trouble 
sleeping and indicated that he felt more irritable.  His 
insight was guarded and his judgment was basically intact.  
The diagnoses included depressive disorder, not otherwise 
specified, consider a psychological factor affecting physical 
disorder.  Also noted was a history of migraine headaches and 
physical problems that are probably affected by psychological 
factors.

On VA Agent Orange examination in January 1994, the veteran 
reported that he had been in most theaters of war during 
thirty-seven years of service.  He stated that he had always 
been in a security situation where he was maintaining high 
intensity FM radios and detection equipment, and also 
provided security for radiation and atomic weapons.  He also 
reported that he had been sprayed with Agent Orange.  With 
respect to current symptoms, he reported some skin problems, 
decreased hearing and visual acuity, and daily (occasionally 
very severe) headaches.  When asked about his respiratory 
system, the veteran stated that he had spots on his lungs and 
had had a bronchoscopy which was negative.  He also reported 
that he had been in an intensive care unit approximately one 
year prior for chest pain; however, all studies were negative 
for cardiac abnormalities.  He indicated that he had a 
history of a rectal polyp, as well as mild diarrhea, and anal 
itching.  He stated that he had had an enlarged prostate and 
hematuria about one year prior, although he was treated and 
had not had a recurrence.  He indicated that in 1977, he was 
in a helicopter crash in which he injured his neck and had 
had a lot of pain and aching since that time.  He also 
reported that he had hurt every other joint in his body at 
one time or another while he was in service, although he 
denied a history of fractures.  The veteran indicated that he 
had had phlebitis in both legs at various times and had been 
depressed over all his infirmities.  On physical examination, 
the veteran's pupils were round, regular and equal and 
reacted to light and accommodation.  The extraocular muscles 
were not normal; on upward gaze, both to the right and left, 
he reportedly saw double and the eyes could be seen to tend 
to cross.  Otherwise, the cranial nerves were intact.  Range 
of motion of the neck was limited - he had approximately 10 
degrees in flexion and extension, right lateral flexion was 
15 degrees, and right rotation was 35 degrees.  Left lateral 
flexion was 45 degrees and left rotation was 45 degrees.  At 
the extremes of motion, the veteran complained bitterly of 
pain, but at no time did he describe radiation.  Examination 
of the back showed tenderness at T9, 10, and 11 and there was 
some tightening of the paraspinous muscles from T12 to S2 on 
the right.  The lungs revealed mild wheezes bilaterally, 
accentuated by cough.  The liver, spleen, and kidneys were 
not palpably enlarged.  The veteran declined rectal 
examination.  Examination of the extremities showed no 
deformities or discoloration, and no edema as one would find 
with secondary effects of phlebitis.  Examination of the 
joints showed no swelling in any joint, although there was 
widespread tenderness.  He had marked limitation of motion in 
all areas of both shoulders, and after only 10 to 15 degrees 
of motion was obtained, the veteran asked that the pressure 
be taken off and the test was stopped.  The veteran was 
tender over the acromioclavicular joints, bilaterally, and 
over the deltoid regions.  The left elbow was markedly 
sensitive and the veteran also reported sensitivity in the 
medial epicondyle and over the olecranon process.  The right 
elbow was similarly involved, but less tender.  X-ray 
examinations of the left ankle, right wrist, left shoulder, 
sinuses, and knees was normal.  The left elbow showed minor 
degenerative changes.  The diagnosis was multiple joint 
pains, etiology undetermined.

On VA audiology examination in January 1994, the veteran 
complained of progressive, high-frequency bilateral hearing 
loss due to noise exposure in the military.  He indicated 
that he had first noticed decreased hearing acuity in the mid 
1970's.  He also reported constant bilateral tinnitus of 
uncertain onset.  Otoscopic inspection revealed clear canals.  
Audiologic evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
5
25
LEFT

15
10
15
30







Speech audiometry revealed speech recognition ability of 94 
percent, bilaterally.   The examiner concluded that the 
veteran's hearing acuity was within normal limits.  

In addition, the record contains numerous post-service 
clinical records showing that the veteran continued to seek 
medical treatment on a regular basis for a host of 
complaints.  In October 1993, he sought treatment for left 
elbow pain.  The assessment was epicondylitis.  Later that 
month, he sought treatment for cold symptoms.  The 
assessments were bronchitis with sinusitis.  On follow-up 
examination in January 1994, he complained of sinus pain; the 
assessment was sinusitis/bronchitis.  Later that month, he 
was seen for lesions on his forehead and neck.  The 
assessments were seborrheic keratosis of the forehead and 
actinic-keratosis (AK) of the neck.  

In September 1994, the veteran requested tests for rectal 
cancer, reporting a positive family history.  The following 
month, a colonoscopy was performed and revealed a rare 
sigmoid diverticula, with no evidence of diverticulitis, as 
well as two tiny sessile polyps which were removed.  Also 
observed was a chronic moderate anal fissure.  The examiner 
concluded that the veteran had a tendency to develop polyps 
and that the source of his bleeding was a chronic anal 
fissure.  Excision of the fissure was recommended, but the 
veteran did not seem interested in pursing the operation.

Also in October 1994, the veteran sought treatment for 
numerous other complaints, including shortness of breath, 
fatigue, and muscle aches.  On examination, his affect and 
mood were normal and his chest was clear.  Rectal examination 
showed a normal sized prostate with no masses.  
Musculoskeletal examination showed full range of motion with 
equal strength.  There was no joint heat, swelling, or 
redness.  A urinalysis and EKG were normal.  A chest X-ray 
was initially thought to have a calcific density, but upon 
further review with a radiologist, the area in question was 
determined to be bony changes associated with spinal 
degenerative joint disease.  No lung lesion was suspected.  
The assessments were chronic myalgia and low back pain.

In November 1994, the veteran sought treatment for a long 
history of pain in both flanks, as well as left knee and low 
back pain.  Physical examination of the knee was negative for 
effusion and range of motion was from zero to 120 degrees.  
X-ray examination showed decreased joint height, mild 
spurring, and patellar degeneration.  Urinalysis showed 
traces of blood.  The assessment was degenerative joint 
disease in the back and knees, and microhematuria, etiology 
unknown.  In December 1994, the veteran was referred for a 
urology consultation to rule out prostatitis as the source of 
his microhematuria.  A subsequent urology examination was 
within normal limits and the prostate showed no sign of 
organic disease.  It was also noted that the veteran's 
actinic keratosis was healing.  

In December 1994, he complained again of left knee and back 
pain, as well as flank pain.  The assessment was degenerative 
joint disease and secondary myalgia.  X-ray examination of 
the left knee showed minor osteoarthritis, particularly 
involving the patellofemoral joint.

Also in December 1994, the veteran underwent eye examination 
by a private physician.  The veteran reported eye problems 
for the past five to ten years, including difficulty focusing 
and, on occasion, dizziness.  In addition, he reported spots 
in his vision with flashing lights.  On eye examination, the 
veteran's best corrected right visual acuity was 20/20-3 and 
his best left corrected visual acuity was 20/35-.  Pupils, 
extraocular motions, external examination and confrontation 
fields were normal.  Earnest's reaction time was quite slow.  
It took quite a bit of time to get through the testing 
procedure.  Slip lamp examination was normal and applanation 
tensions were 18 in either eye.  Titmus testing at far and 
near revealed stereopsis in both far and near situations.  
Dilated fundoscopic examination showed clear disc margins 
with small myopic, ill-defined cups.  The macula vessels and 
peripheral retinae to the equator were normal.  Goldman's 
visual fields seemed constricted.  The impression was myopic 
astigmatism with presbyopia, and symptoms of dizziness, 
focusing problems, etc., etiology unknown.  The examiner 
indicated that everything appeared to "be quite in order" 
and that "[a]ll in all, [the veteran] has nice and healthy 
eyes."

A January 1995 treatment record shows that the veteran 
reported continued worry about his left knee problem in that 
any pressure on the left patella caused intense pain.  
Objective examination showed a very tender, irregular 
prepatellar area with redness.  The assessment was chronic 
prepatellar bursitis.  The veteran was seen several times 
thereafter in connection with his complaints of left knee 
pain.  It was noted that X-ray examination showed mild medial 
compartment degenerative changes commensurate with age.  On 
orthopedic examination in March 1995, the veteran had full 
range of left knee motion with no instability, meniscal 
signs, or effusions.  The assessment was left patellar pain, 
etiology uncertain.

In May 1995, the veteran sought treatment for blurry and 
double vision.  He also reported "seeing spots," dizziness, 
and poor balance.  The assessment were moderately high myopic 
refractive error, presbyopia, and mild macular degeneration.  
Also in May 1995, the veteran complained of left knee pain; 
he reported that he had been diagnosed with prepatellar 
bursitis.  Examination showed tenderness to the touch and the 
veteran complained of pain on any motion.  No diagnosis was 
recorded.

In July 1995, the veteran reported back spasms and requested 
manipulation for relief of discomfort.  He also indicted that 
he needed treatment for gout, stating that he had been off 
medication for a while.  In August 1995, he complained of a 
cyst on his right hand which was aspirated.  He also reported 
persistent athlete's foot.  Examination revealed a scaling, 
peeling dermatitis between the toes.  The assessment included 
tinea pedis.  

In September 1995, the veteran complained of back pain for 
the past three days.  He denied radiation.  Physical 
examination showed forward flexion to 20 degrees and backward 
extension to 10 degrees.  There was diffuse tenderness.  The 
assessment was recurrent low back pain and lumbar muscular 
strain.  The examiner noted that the veteran was very 
knowledgeable on care.  In December 1995, the veteran sought 
emergency treatment for foot pain and reported a history of 
gouty podagra.  X-ray examination was negative and the 
assessment was probable gout.  

In March 1996, he again sought treatment for a flare-up of 
low back pain, stating that he had occasional such flare-ups, 
the last of which had been six months prior.  On examination, 
the veteran had decreased range of motion and some tender and 
tight musculature in the left paralumbar area.  The 
assessment was chronic low back pain, recent exacerbation.  
In May 1996, the veteran was seen for numerous complaints, 
including athlete's foot and monthly episodes of low back 
pain.  He also requested medication for gout, stating that he 
had tried going off medication, but had had a recurrence with 
an increase in his uric acid; he also reported pain in the 
right large toe.  The assessments were gout, stable, 
mechanical low back pain, and tinea pedis.  

In November 1996, he sought follow-up care for gout and knee 
pain.  He reported that he had had increasing knee problems, 
as well as a recent flare-up of gout.  He stated that he had 
just returned from a three-month vacation in Greece where he 
had had plenty of red wine and "had been living the life of 
a king" without any regard for his diet.  He stated that his 
gout had been stable until his return from Greece, when he 
had a flare-up, although he indicated that it was decreasing 
at this time.  The examiner concluded that the veteran's gout 
was fairly stable.  X-ray examination of the knees showed 
minimal degenerative changes.  In December 1996, he sought 
treatment for cold symptoms such as sinus pressure, "plugged 
ears," and a cough, as well as gout.  He reported that his 
last attack of gout was one month prior and that such attacks 
usually involved right podagra.  The diagnosis was upper 
respiratory infection.  

On examination in January 1997, the veteran reported left 
knee pain with pressure to the kneecap.  He denied problems 
skiing, walking, climbing stairs, or engaging in other 
activities.  Examination showed tenderness to the patella.  
There was no grinding, loss of motion, crepitus, or swelling.  
X-ray examination was reportedly unremarkable.  The 
assessment was prepatellar bursa pain.  

In May 1997, the veteran was seen on follow-up for knee 
pains.  He reported that he had seen an orthopedic doctor for 
his left knee pain and had decided to "put up with 
occasional pains" and not have surgery.  The veteran also 
requested refills of his medications for "off and on" low 
back pain, which he stated was currently fine.  On 
examination, the veteran's prostate was small and uniform, 
with no nodules noted; stool was negative.  The assessments 
included knee pain/chronic arthritis, chronic low back pain, 
stable at this time, and athlete's foot, chronic and well 
controlled on medication.  In June 1997, he was seen for a 
follow up on his history of microhematuria.  The veteran 
stated that otherwise, with the exception of an occasional 
bout of gout, he felt quite healthy.  The assessment was 
microhematuria, resolved.  

In August 1997, he stated that his blurry vision was becoming 
worse.  He also reported that sunlight intensified the 
blurriness.  On examination, the veteran was noted to be 
myopic as well as very photophobic with blond fundi.  
Prescription sunglasses were prescribed.  In December 1997, 
he sought treatment for a two week history of arthralgias and 
myalgias.  He also reported that his gout had flared up 
several weeks ago, causing his great toe to hurt.  He stated 
that his gout had since resolved, but that he continued to 
have aches in multiple other joints.  The veteran also 
reported that he had had some slight congestion and headache 
symptoms for the past two weeks.  On examination, physical 
examination was within normal limits, as were chest X-ray and 
EKG.  The assessment was fatigue and myalgias, unclear 
etiology.  The examiner indicated that he would try treating 
the veteran's sinuses "just to see if that helps."  Also 
noted was decreasing renal function of unclear etiology.  The 
examiner speculated that the veteran could be "just a little 
dehydrated," but that further work-up was indicated.

On follow-up examination, the veteran reported that he had 
had very little improvement in his vague symptoms.  Repeat 
laboratory tests showed renal function within normal limits.  
The examiner indicated that he felt that the previous 
findings of decreased renal function were due to dehydration.  
The veteran also reported that he had a rash on his buttock.  
The assessments were herpetic lesions, buttock, questionable 
renal function, resolved, and question of some mild 
sinusitis, stable at this time.

The veteran was seen again in December 1997, stating that his 
symptoms had not improved much.  He stated that he still felt 
quite fatigued, had achy joints, and pain over the right 
periorbital area.  Waters' view of the sinuses was negative 
for sinusitis, but apparently showed some thickening of the 
mucosa on the right.  The assessment was acute sinusitis.  In 
January 1998, the veteran reported continued symptoms of 
fatigue, multiple arthralgias and myalgias, post nasal drip, 
and a mild frontal headache.  The examiner indicated that the 
etiology of these symptoms was unclear.  It was noted that it 
had originally been thought to be sinusitis, but that 
treatment did not change his symptoms.  The examiner 
discussed the possibility of depression, but the veteran 
adamantly denied it, stating that he had had a nice 
Christmas.  Objective examination was within normal limits.  
The assessment was chronic fatigue, frontal headache and 
postnasal drip of unknown etiology.  In February 1998, he 
complained of pharyngitis, as well as continued nasal 
congestion and headaches.  A CT scan of the sinuses was 
performed and was normal.  The assessment was history most 
compatible still with reflux pharyngitis.  On follow-up later 
that month, the examiner indicated that the exact etiology of 
the veteran's symptoms was unclear as he had no obvious sinus 
disease.

Later in February 1998, the veteran sought treatment for 
difficulty walking, pain in the back, hips, and other joints.  
The veteran stated that he figured that it was arthritis, but 
that he wanted to know what medications he could take.  He 
also stated that he had an occasional rash on his buttock.  
The assessment was herpes zoster and probable arthritis with 
multiple arthralgias.

In April 1998, the veteran complained of gout as well as 
arthritis in every joint.  He also reported a history of 
hemorrhoids, a rectal fissure, and colitis.  The diagnosis 
was gout with secondary muscle spasms.  In August 1998, the 
veteran underwent a routine colonoscopy in connection with 
his reports of a long history of multiple colonic polyps.  
The findings were normal.  A chest X-ray performed prior to 
this procedure showed a normal cardiomediastinal silhouette 
with no evidence of infiltrates or pleural effusions.  

II.  Service Connection Claims

Laws and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis, cardiovascular-renal disease, 
and sensorineural hearing loss) become manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The Court has also held that where a claimant files a 
compensation claim shortly after discharge from service, a 
diagnosis of disability on a service discharge examination 
report may constitute evidence of current disability, as well 
as evidence a relationship to service sufficient to well-
ground a service connection claim.  Hampton v. Gober, 10 Vet. 
App. 481 (1997).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.304(d).  In this case, however, the veteran does not 
contend that any of his claimed disabilities were incurred in 
combat service.  Thus, 38 U. S.C.A. 1154(b) is not for 
application.

Sinusitis:  The veteran's service medical records show that 
on several occasions, he sought treatment for cold symptoms.  
X-ray examinations of the sinuses conducted in February 1976, 
May 1977, and November 1982, however, were consistently 
negative for sinus pathology.  In December 1990, he again 
sought treatment for cold symptoms and possible sinusitis was 
diagnosed.  Thereafter, in January 1992, sinusitis was again 
diagnosed after the veteran complained of recurrent post-
nasal drip.

The post-service medical evidence shows that in October 1993 
and January 1994, shortly after his separation from service, 
the veteran sought treatment for cold symptoms and sinus 
pain.  Sinusitis was diagnosed on both occasions.  On January 
1994 VA examination, however, X-rays of the sinuses were 
normal.  When he was seen in December 1997, the veteran 
reported fatigue and myalgias, as well as some slight 
congestion and headache symptoms.  His symptomatology was 
initially attributed to possible sinusitis, although that 
condition was ruled out when he did not respond to treatment 
and subsequent diagnostic testing (including a February 1998 
CT scan of the sinuses) failed to identify any sinus 
pathology.  

Although a chronic sinus pathology has not been definitely 
identified via X-ray examination either in or post-service, 
because episodes of acute sinusitis were noted both in 
service and shortly thereafter, the Board finds that the 
claim of service connection for sinusitis is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Savage and 
Hampton, supra.

Although the claim is well grounded, the Board is of the 
opinion that the current record is inadequate to render a 
fully informed decision on the issue without the benefit of 
medical expertise.  Essentially, it is not clear if the 
sinusitis diagnosed during service and shortly thereafter 
resulted in residual disability or represented a chronic 
condition.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Board notes that this action is in keeping with the 
request of the veteran's representative for an additional VA 
medical examination regarding this claimed disability.

Kidney disability:  With respect to this issue, the veteran 
maintains that he has an active, ongoing kidney disability 
manifested by severe pain and blood in his urine.  He claims 
that this is not a temporary condition, but a chronic medical 
disability.  

The service medical records confirm that the veteran 
complained, on several occasions, of pain in the areas of his 
kidneys.  Nonetheless, repeated diagnostic testing 
consistently failed to identify any kidney pathology.  For 
example, in January 1957, he sought treatment for left flank 
pain; however, an IVP and laboratory studies were negative 
for abnormalities of the kidneys.  Likewise, IVPs performed 
in October 1980 and June 1981 were negative for abnormalities 
of the kidneys.  In April 1991, after he again complained of 
aching kidneys, the examiner concluded that kidney 
involvement was unlikely.  Renal ultrasounds in May and 
October 1991, as well as a CT scan of the abdomen in November 
1991, confirmed that the veteran's kidneys were normal, 
bilaterally.  Not only are the service medical records 
negative for indications of kidney pathology, the post-
service medical record fails to identify a current kidney 
disability.  While records show that the veteran exhibited 
questionable decreased renal function in December 1997, 
repeat laboratory tests showed renal function within normal 
limits and the examiner attributed the previous findings to 
dehydration, not kidney pathology.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
disability for which he seeks service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
without exception, the medical evidence has failed to 
document the existence of a current kidney disability for 
which service connection may be granted.  As the record does 
not establish that the veteran possesses a recognized degree 
of medical knowledge, his own opinions as to medical 
diagnoses and/or causation are not competent and not 
sufficient to establish a plausible claim.  Espiritu, 2 Vet. 
App. at 494-95.  In that regard, the Board notes that the 
veteran has attributed intermittent findings of flank pain 
and hematuria to a kidney disorder.  However, there is no 
competent medical evidence of a current kidney disability 
manifested by intermittent episodes of hematuria or flank 
pain.  Absent such competent medical evidence, the claim of 
service connection for a kidney disability is not well 
grounded.

Therefore, in the absence of competent medical evidence 
presently demonstrating a current kidney disability which is 
linked or related to the veteran's military service, any 
incident therein, any reported continuous symptomatology, or 
any service-connected disability, the Board must conclude 
that the claim of service connection for a kidney disability 
is not well grounded and must be denied.  38 U.S.C.A. § 5107.

Left knee disability:  The veteran claims that service 
connection for a left knee disability is warranted because he 
has a "chronic, debilitating, and deteriorating" left knee 
disability "which goes back several years."  

His service medical records show that a June 1983 X-ray 
examination of the left knee performed in connection with his 
complaints of gout was interpreted as showing a calcification 
at the upper pole of the patella.  In June 1990, he was seen 
in connection with his complaints of multiple joint pains, 
specifically including pain in the left knee.  The veteran 
denied a history of trauma and physical examination showed 
only painless crepitus and subjective tenderness.  The 
examiner indicated that there nothing else abnormal on 
examination.  The remaining service medical records show 
continued complaints of diffuse pain in multiple joints due 
to chronic pain syndrome.  However, there are no specific 
complaints or abnormalities pertaining to the left knee.

The post service medical records show that at a January 1994 
VA medical examination, X-ray of the left knee was normal.  
However, subsequent outpatient treatment records dated in 
November and December 1994, show that after the veteran 
sought treatment for multiple complaints, including left knee 
pain, X-ray examination of the left knee was interpreted as 
showing minor osteoarthritis, particularly involving the 
patellofemoral joint.  Subsequent treatment records document 
frequent and regular complaints of left knee pain, as well as 
additional X-ray evidence of left knee arthritis.  

After careful consideration of the evidence set forth above, 
the Board finds that service connection for arthritis of the 
left knee is warranted.  As noted, service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  In this 
case, although left knee arthritis was not diagnosed in the 
first post-service year, it was identified via X-ray 
approximately thirteen months after service separation.  

Under governing regulations, arthritis need not be diagnosed 
during the presumptive period.  Rather, if the record 
contains acceptable medical or lay evidence of characteristic 
manifestations of arthritis to the required degree, followed 
without unreasonable time lapse by definite diagnosis, then 
service connection may be granted.  38 C.F.R. § 3.307(c); 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, the preponderance of the evidence must 
be against the claim for benefits to be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, in light 
of the X-ray evidence of arthritis in November 1994, as well 
as the veteran's frequent complaints of left knee pain, the 
Board concedes that service connection for left knee 
arthritis is warranted.  

Right knee disability:  A review of the record with respect 
to this issue shows that in July 1982, the veteran reported 
that he had had a sudden onset of right popliteal pain.  
Physical examination showed decreased range of motion of the 
right knee.  The assessment was gastrocnemius pull, possible 
phlebitis.  The remaining service medical records are 
negative for specific complaints or abnormalities pertaining 
to the right knee.

The post-service medical record shows that on VA medical 
examination in January 1994, both X-ray and physical 
examination of the right knee was normal.  In November 1996, 
he was seen in connection with his complaints of gout and 
knee problems.  X-ray examination of both knees was 
interpreted as showing some minimal degenerative changes.  
The remaining medical evidence of record shows continued 
complaints of diffuse pain in multiple joints; however, 
specific complaints or abnormalities regarding the right knee 
are not recorded.

Based on the foregoing, the Board finds that the claim of 
service connection for a right knee disability (including 
arthritis) is not well grounded.  A chronic right knee 
disability was not identified in service or within the first 
post-service year and the record contains no competent 
medical evidence of a link between any current right knee 
disability (including arthritis) and the veteran's active 
service, any incident therein, or any service-connected 
disability.

The Board has also considered the veteran's claim that he has 
experienced continuous right knee pain since his separation 
from service.  Again however, the service medical records do 
not identify a chronic right knee disability.  While the 
Board accepts the veteran's statements of continuity of right 
knee symptomatology since service, medical expertise is 
required relating his reported symptoms to a current 
disability.  Because the record is devoid of any such 
evidence, the Board concludes that the veteran has not 
submitted evidence sufficient to well ground his claim.  

Therefore, lacking competent medical evidence of a current 
right knee disability which is linked or related to military 
service, any incident therein, any service-connected 
disability, or any continuous symptomatology, the Board must 
conclude that the veteran's claim of service connection for a 
right knee disability (including arthritis) is not well 
grounded.  38 U.S.C.A. § 5107(a).

Disability manifested by blurry vision:  The veteran's 
service medical records document a long history of treatment 
for decreased visual acuity, which appears to have been 
primarily attributed to myopia and astigmatism.  While the 
controlling regulation specifically provides that congenital 
or developmental defects (and refractive errors of the eyes) 
are not diseases or injuries within the meaning of applicable 
legislation, 38 C.F.R. § 3.303(c) (1999), the Board observes 
that on one occasion in service, a diagnosis of suspect 
macular degeneration was noted.  Likewise, while the majority 
of the post-service medical evidence appears to attribute his 
decreased visual acuity to myopia and astigmatism, in May 
1995, a diagnosis of mild macular degeneration was recorded.  

In light of the notation of suspected macular degeneration in 
service and the post-service diagnosis of macular 
degeneration, the Board finds that the claim of service 
connection for an eye disability manifested by blurry vision 
is well grounded.  However, as is clear from the facts set 
forth above, the medical evidence currently of record is in 
conflict with respect to whether the veteran currently has a 
disability of the eyes for which service connection may be 
granted.  For example, after a December 1994 eye examination, 
the examiner concluded that the veteran had "nice and 
healthy eyes."  Further examination and opinion is indicated 
in view of the foregoing.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

Tinea pedis:  Service medical records pertaining to the 
veteran's approximately thirty-four years of active service 
document three episodes of tinea pedis -- in May 1983, 
January 1984, and March 1992.  Foot cream was prescribed on 
these occasions and the tinea apparently resolved as no 
further complaints or findings were recorded in service.  

The post-service medical record documents three episodes of 
tinea pedis - in August 1995, May 1996, and May 1997.  
However, there is no indication in the medical evidence of 
record that the post-service episodes of tinea pedis (the 
first of which occurred approximately two years after service 
separation), are etiologically related to the veteran's 
military service, any incident therein (including treatment 
on three occasions for tinea pedis), or any service-connected 
disability.  

Likewise, while the veteran is competent to state that he has 
had a rash of his feet since service, he is not competent to 
provide evidence that his observable symptoms are 
manifestations of tinea pedis, a chronic pathology or any 
other diagnosed disability.  Savage, supra; Falzone v. Brown, 
8 Vet. App. 398, 403 (1995). 

In this case, there are no notations in the service medical 
records of chronic tinea pedis.  Likewise, while the Board 
accepts the veteran's statements of continuity of 
symptomatology since service, medical expertise is required 
relating his reported symptoms to a current disability.  
Because the record is devoid of any such evidence, the Board 
concludes that the veteran has not submitted evidence 
sufficient to well ground his claim.  38 U.S.C.A. § 5107(a).

Left and right shoulder disabilities:  The veteran has 
requested service connection for painful motion in his left 
and right shoulders, which he states has been present since 
January 1976.  He further states that his service medical 
records confirm a history of trauma.  

A review of the service medical records show that in January 
1976, the veteran complained of tenderness over the left 
acromioclavicular joint and the right rib cage.  X-ray of the 
left shoulder and chest was normal and the veteran was 
returned to full duty.  In May 1981, he reported severe pain 
in multiple joints, including the right shoulder.

In April 1986, the veteran reported that he had recently 
sustained a right shoulder injury in a skiing accident and 
continued to experience pain.  The assessment was right 
shoulder strain and questionable mild bursitis.  The veteran 
was referred for physical therapy.  On follow-up examination 
in May 1986, it was noted that he had played racquetball with 
no pain.  The physical therapist noted that the goal of 
therapy had been reached.

On periodic examination in December 1987, he reported that a 
motor vehicle accident in February 1987 had caused pain in 
his shoulders and neck.  He stated that he had undergone 
physical therapy, with no improvement.  No abnormalities were 
noted on clinical evaluation.

In March 1992, the veteran again sought treatment for 
multiple joint pains, including in the shoulders.  The 
examiner noted that extensive work-up, including MRI, CT scan 
and X-ray examinations, had failed to reveal the etiology of 
the veteran's pain. 

In October 1992, the veteran complained of right shoulder 
pain.  X-ray examination was negative.  In November 1992, he 
sought treatment for severe right shoulder pain.  The 
assessment was bursitis.  In April and May 1993, he was seen 
for right shoulder impingement syndrome.  Corticosteroid 
injections were recommended.  

The post-service medical records show that on VA medical 
examination in January 1994, the veteran indicated that he 
had been involved in a helicopter accident in 1977 in which 
he injured his neck, back and shoulders.  He stated that he 
lived in constant pain.  Examination of the joints showed no 
swelling in any joint, although there was widespread 
tenderness.  He had marked limitation of motion in all areas 
of both shoulders, and after only 10 to 15 degrees of motion 
was obtained, the veteran asked that the pressure be taken 
off and the test was stopped.  The veteran was tender over 
the acromioclavicular joints, bilaterally, and over the 
deltoid regions.  X-ray examination of the left shoulder was 
negative.  The diagnosis was multiple joint pains, etiology 
undetermined.  

After consideration of the foregoing, the Board finds that 
the claims of service connection for right and left shoulder 
disabilities are not well grounded.  While the service 
medical records document complaints of shoulder pain, the 
post-service record does not contain competent medical 
evidence of a current disability of either shoulder.  While 
some of the veteran's complaints of widespread joint pains 
have been attributed to diagnoses such as chronic pain 
syndrome, fibrositis, etc., the post-service medical evidence 
is negative for diagnoses of distinct disabilities of either 
the right or left shoulder.  

As noted, the prerequisite for entitlement to service 
connection is the presentation of evidence that reflects that 
a current disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
The Court has held that "in the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  Given the lack of current diagnoses or 
nexus to service, a service-connected disability, or 
continuous symptomatology, prongs (1) and (3) of the well-
grounded test have not been met.  Thus, the claims of service 
connection for right and left shoulder disabilities are not 
well grounded.

Arthritis of the thoracic spine:  The veteran claims that 
service connection for this disability is warranted as his 
service medical records "are clear" that he does have 
arthritis in his thoracic spine.

The service medical records document the veteran's frequent 
complaints of back pain, including occasional, specific 
reports of pain in the mid or upper back.  In May 1990, X-ray 
examination showed a moderate degree of degenerative-type 
hypertrophic bone spur formation along the right side of the 
lower dorsal spine at the D9-10 level.  The radiologist noted 
that only minimal hypertrophic bone formation could be 
visualized at the other levels of the dorsal spine.  The 
Board notes that "thoracic spine" and "dorsal spine" are 
synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 
(1995).  An October 1991 treatment record contains a notation 
to the effect that previous X-ray examination had shown 
degenerative joint disease with spur formation in the 
cervical, thoracic, and lumbar segments of the spine.  

While X-ray examination of the thoracic spine was not 
conducted at the January 1994 VA medical examination, 
tenderness over the thoracic spine was noted.  Subsequent 
outpatient treatment records show that a chest X-ray 
performed in October 1994 showed what was initially thought 
to be a calcific density near D8.  Upon further review with a 
radiologist, however, the area in question was determined to 
be bony changes associated with spinal degenerative joint 
disease.  

In view of the foregoing evidence of thoracic spine arthritis 
in service and what appears to be thoracic spine arthritis 
post-service, the Board finds that service connection for 
arthritis of the thoracic spine is warranted.  

Under the benefit-of-the-doubt rule set forth at 38 U.S.C.A. 
§ 5107(b), for the veteran to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 53.  Given the medical evidence set forth above, 
such a conclusion cannot be made in this case.  Thus, service 
connection for arthritis of the thoracic spine is warranted.

Right wrist disability:  The veteran's service medical 
records show that in April 1990, he sought treatment for 
right wrist pain.  X-ray examination appeared to be within 
normal limits.  The post-service medical records show that on 
VA medical examination in January 1994, no right wrist 
disability was identified.  Range of motion of the right 
wrist was normal, as was X-ray examination.  The remaining 
post-service medical evidence is likewise negative for 
diagnoses of a right wrist disability.

Under VA law and regulation, service connection is granted 
only for a disability, not on the basis of the symptoms of a 
disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Brammer, supra.  In this case, while the veteran has 
complained of right wrist pain, no distinct right wrist 
pathology has been identified.  Therefore, in view of the 
fact that the record contains no evidence of a current 
diagnosis of a right wrist disability, the Board must 
conclude that the veteran's claim is not well grounded.  38 
U.S.C.A. § 5107(a).

In reaching this determination, the Board notes that in his 
Notice of Disagreement, the veteran argued that he has had 
chronic and debilitating right wrist pain "[f]or the past 20 
years."  While the Board accepts the veteran's statements of 
continuity of right wrist pain, medical expertise is required 
showing a current right wrist disability and relating that 
disability to his reported symptoms.  Because the record is 
devoid of any such evidence, the Board concludes that the 
veteran has not submitted evidence sufficient to well ground 
his claim.

Right elbow disability:  The veteran's service medical 
records document several episodes between January 1973 and 
May 1980, in which he sought treatment for right elbow pain; 
the diagnoses included right medial epicondylitis.  In 
January 1984, he again sought treatment for right elbow pain 
which he indicated had been present for the past fifteen 
years; the assessment was probable tendonitis.  Treatment 
records pertaining to the veteran's remaining fourteen years 
of active service are negative for specific complaints or 
abnormalities pertaining to the right elbow.  Although in May 
1993, he had a sliver removed from his right posterior elbow 
region, no other right elbow abnormalities were identified. 

The post-service medical evidence shows that on VA 
examination in January 1994, the veteran complained of 
bilateral elbow pain; however, no right elbow disability was 
diagnosed.  Likewise, a January 1994 outpatient treatment 
record shows that the veteran complained of bilateral elbow 
pain, especially on the left.  The provisional diagnosis was 
bilateral epicondylitis, especially on the left.  The 
remaining post-service medical records are negative for 
diagnoses of a right elbow disability.

Thus, while the service medical records show that the veteran 
did receive treatment for right elbow pain on several 
occasions prior to 1985 (alternatively diagnosed as 
epicondylitis and tendonitis), the remaining treatment 
records are negative for complaints or findings of a right 
elbow disability in service.  Additionally, while the post-
service medical evidence of record contains one diagnosis of 
bilateral epicondylitis in January 1994, the examiner did not 
comment on the etiology of that condition or relate it to the 
veteran's period of service or any incident therein, 
including treatment for right epicondylitis/tendonitis more 
than ten years prior).  

Thus, in the absence of competent medical evidence of a nexus 
between any current right elbow disability and service, any 
incident therein, any service-connected disability, or any 
continuous symptomatology, the Board concludes that the claim 
of service connection for a right elbow disability is not 
well grounded.  38 U.S.C.A. § 5107(a).

A left ankle condition:  The veteran contends that his 
service medical records verify that he has "permanent pain" 
in the left ankle which gets worse each year.  He argues that 
"[i]t is not a temporary condition and it has not resolved 
with treatment."  As such, he feels that service connection 
for a left ankle disability is warranted.

The Board has carefully reviewed the veteran's service 
medical records and they do, in fact, indicate that he 
complained of left ankle pain therein.  For example, in July 
1958, he was treated for left ankle pain with whirlpool baths 
and arch supports.  At his April 1960 military separation 
medical examination, however, no left ankle disability was 
identified.  Likewise, in July 1983, he was seen for left 
ankle pain after a racquetball injury; however, X-ray 
examination showed no bony pathology.  More recently, in June 
1990, he sought treatment for multiple joint pains, including 
left ankle pain.  The left ankle was tender, but examination 
was otherwise unremarkable.  No left ankle disability was 
diagnosed.

The post-service record shows continued complaints of left 
ankle pain, but, again no left ankle pathology.  In fact, on 
VA medical examination in January 1994, X-ray examination of 
the veteran's left ankle was normal and he exhibited no range 
of motion deficit.  

As set forth above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 
(1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Such 
evidence has not been provided in this case.  While the Board 
does not question the veteran's statements that he 
experiences left ankle pain, such assertions do not provide a 
sufficient evidentiary basis on which to grant service 
connection for a left ankle disability.  A lay person is not 
competent to provide evidence that symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Espiritu, supra.  Thus, in the absence of competent medical 
evidence of a current left ankle disability which is linked 
to his period of active service, the claim is not well 
grounded.

Bilateral hearing loss:  In addition to the requirements set 
forth above, entitlement to service connection for impaired 
hearing is subject to the requirements of 38 C.F.R. 3.385 
(1999), which provide that impaired hearing will be 
considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 25 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

In this case, on most recent VA audiologic examination in 
January 1994, audiometric examination showed right ear pure 
tone thresholds of 15, 10, 5, and 25 decibels at 1,000, 
2,000, 3,000 and 4,000 hertz, respectively.  Left ear pure 
tone thresholds were 15, 10, 15, and 30 decibels at 1,000, 
2,000, 3,000 and 4,000 hertz, respectively.  Discrimination 
ability was 94 percent correct, bilaterally.  These findings 
do not reflect a disability for VA compensation purposes 
under the provisions of 38 C.F.R. 3.385.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  As there is no other evidence 
to show that the veteran currently has a hearing loss to the 
extent necessary to constitute a disability for service 
connection purposes under the applicable criteria, the Board 
must conclude that the veteran's claim of service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
5107(a); 

While the Board has considered the veteran's arguments that 
he had decreased hearing acuity, the law requires that he 
have a current disability as defined by 38 C.F.R. 3.385.  
Service connection for this disability cannot be granted 
based on his lay assertions alone.  However, the veteran is 
advised that should subsequent audiometric findings reveal a 
hearing disability for VA compensation purposes under 38 
C.F.R. 3.385, he may again submit his claim for 
readjudication at that time.

Otitis externa:  Service medical records corresponding to the 
veteran's approximately thirty-four years of active service 
document two episodes of treatment for otitis, in December 
1971 and February 1976.  Such condition was never identified 
as chronic in nature and the post-service medical record is 
silent for current indications of otitis media.  In fact, on 
VA medical examination in January 1994, otoscopic inspection 
revealed clear canals.  

Based on the foregoing, the Board believes that the evidence 
is clear that any in-service otitis media resolved without 
residual disability.  This conclusion is supported by the 
fact that the record is entirely negative for post-service 
medical evidence of otitis media or a residual disability 
thereof.  The mere fact that a condition or injury occurred 
in the service alone is not sufficient; there must be current 
disability resulting from that condition or injury.  See 
Brammer, 3 Vet. App. at 225.  Absent competent medical 
evidence of a current disability, there can be no valid 
claim.  Id.  

Tinnitus:  In this case, the veterans claim that he developed 
ringing in the ears in service which has persisted to the 
present day.  He speculates that this condition developed as 
a result of either antibiotics or acoustic trauma.

His service medical records document at least one occasion 
when he complained of ringing in his ears.  Moreover, the 
post-service record (including the January 1994 VA medical 
examination report) shows that the veteran continues to 
complain of tinnitus.  The Board observes that the veteran 
does not have a hearing disability for VA compensation 
purposes and no medical professional has identified any 
pathology as the cause of the veteran's complaints of 
tinnitus.  In view of the subjective nature of the disease of 
tinnitus, however, the Board believes that service connection 
for tinnitus is warranted.

Coin lesions and fibrosis of the lungs:  With respect to 
these issues, the veteran maintains that "[a] review of my 
X-rays will show that my lungs are still scarred."  He 
states that "it has been almost 30 years and the proof is 
still on my x-rays."  

The Board has carefully reviewed the veteran's service 
medical records and notes that a January 1972 X-ray film was 
interpreted as showing a coin lesion in the right hilar area, 
following a recent history of pneumonia.  However, without 
exception, subsequent chest X-rays and pulmonary function 
tests have been normal, as interpreted by medical 
professionals.  In fact, the most recent chest X-ray report 
of record, dated in August 1998, showed a normal 
cardiomediastinal silhouette with no evidence of infiltrates 
or pleural effusions.  

Simply put, the only evidence of record supporting the 
veteran's claims are his lay assertions that his lungs are 
"still scarred."  As the Court has stated, "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and cannot 
be considered by the Board."  Hyder v. Derwinski, 1 Vet. 
App. 221, 222 (1991).  Thus, as the record contains no 
competent medical evidence of a current disability manifested 
by coin lesions or fibrosis of the lungs, the claims are not 
well grounded.  

In reaching this decision, the Board has considered the 
request of the veteran's representative that this matter be 
remanded for "a specialist examination" to determine "if 
any present pulmonary disability is etiologically related to 
the in-service symptomatology."  However, the Court has held 
that the duty to assist (the legal basis for directing the RO 
to conduct a VA examination) does not arise until the veteran 
has submitted a well grounded claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, a 
remand to the RO to conduct an examination would not be 
appropriate in this case.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Kelly v. Brown, 7 Vet. App. 471, 476 (1995) 
(Steinberg, J. concurring) (noting that grave questions of 
due process arise when the duty to assist is afforded some 
veterans with claims which are not well grounded, but denied 
to others); see also Falzone v. Brown, 8 Vet. App. 398, 404 
(1995) (holding that examination of a claimant would not be 
necessary unless his claim was to be adjudicated on the 
merits).  In view of the foregoing, the Board concludes that 
remanding this matter for an additional VA examination would 
represent disparate treatment favoring a veteran who has 
failed to meet the jurisdictional hurdle of submitting a well 
grounded claim.

Bronchitis:  For similar reasons, the claim of service 
connection for bronchitis is not well grounded.  While the 
service medical records document episodes of treatment for 
bronchitis or upper respiratory infections in service, there 
is no indication that a chronic disease entity was present or 
resulted.  Likewise, while the post-service medical record 
documents an episode of bronchitis shortly after the 
veteran's separation from service, the infection apparently 
resolved without residual disability as the medical records 
since that time are negative for notations of bronchitis or 
any residuals thereof.  In that regard, it is noted that 
chest X-rays taken post-service have been consistently 
negative for abnormalities of the lungs.  

Again, Congress specifically limits entitlement for service-
connected disease or injury to cases where incidents have 
resulted in a disability.  Brammer, supra.  In this case, no 
competent evidence of a current disability has been 
submitted.  Thus, the claim is not well grounded.  
38 U.S.C.A. § 5107(a).

In reaching this conclusion, the Board notes that in November 
1999 written arguments, the veteran's representative argued 
that a remand for this issue is warranted for a specialist 
examination "to determine if any present pulmonary 
disability is etiologically related to the in-service 
symptomatology."  
However, as set forth above, because the veteran has not 
submitted a well grounded claim of service connection for 
bronchitis, a remand to the RO to conduct such a medical 
examination would not be appropriate in this case.  Grivois, 
6 Vet. App. at 140 (1994); Kelly, 7 Vet. App. at 476.  

Right bundle branch block:  The service medical records 
contain a February 1980 EKG report showing findings 
suggestive of an incomplete right bundle branch block.  
However, the examination was interpreted as being within 
normal limits overall and the remaining medical evidence of 
record, including several subsequent EKGs, are devoid of any 
findings of a heart disorder or disease.

Based on the above evidence, the Board finds that the veteran 
has no current disability, much less one for which service 
connection may be granted.  As noted, service connection may 
be granted for disability resulting from personal injury 
suffered or disease contracted in active service or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, in active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  The Court has held that 
"disability" means "impairment in earning capacity" 
resulting from diseases or injuries incurred in active 
service and their residual conditions.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In this case, the Board finds that no medical evidence has 
been presented or secured to render plausible a claim that 
the single February 1980 in-service finding of a possible 
incomplete right bundle branch block constitutes a 
"disability" in the sense that an "impairment in earning 
capacity."  Moreover, there is no evidence of a current 
right bundle branch block or of a link between any of the 
veteran's current complaints and this abnormal finding.  As 
such, the claim is not well grounded.  38 U.S.C.A. § 5107(a).

Chest pains:  The veteran argues that service connection for 
chest pain is warranted as it "is not a temporary condition 
as it has shown up several times."  He claims that he has 
had "serious medical problems with [his] chest."  

The veteran's service medical records show that he did, in 
fact, seek treatment on several occasions for subjective 
chest pain.  However, despite repeated diagnostic testing 
(including chest X-rays, EKGs, treadmill tests, etc.), no 
chest pathology was ever identified.  In April 1983, the 
assessment was costochondritis of unknown etiology.  In 
November 1983, the assessment was chest pain of unknown 
etiology.  In April 1990, he reported a history of episodes 
of gripping pain in his chest; the examiner noted that the 
veteran's cardiac status had been checked out during these 
episodes and it had always been felt that his pain was 
musculoskeletal.  In January 1993, he sought treatment for 
another episode of chest pain which he stated had been slowly 
increasing "like a muscle spasm."  Diagnostic testing 
(including chest X-ray, electrocardiogram, and a stress test) 
were again negative and the assessment was pleurisy versus 
muscle spasm.  

The post-service medical evidence is entirely negative for 
diagnoses of a disability manifested by chest pain.  

After careful consideration of the evidence set forth above, 
the Board finds that the veteran's claim of service 
connection for chest pain is not well grounded.  A current 
medical diagnosis of a disability manifested by chest pain is 
not of record.  As noted, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  Brammer, 
supra.  Although the veteran is competent to state that he 
had (or has) chest pain, he is not competent to medically 
diagnose a disability to account for such symptoms.  The 
Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.  Thus, 
in the absence of a current disability which is linked to the 
veteran's period of service, any incident therein, any 
reported continuous symptomatology, or any service connected 
disability, the claim of service connection for chest pain is 
not well grounded.  38 U.S.C.A. § 5107(a).  

Phlebitis:  The veteran claims that his service medical 
records reflect that he has had "several serious and life 
threatening incidences of phlebitis in his legs."  He 
further maintains that he now has continuous discoloration 
and pain in both legs which is related to his phlebitis.  He 
argues that "[m]y phlebitis is not a temporary condition and 
I almost died from having it."  

The service medical records confirm that the veteran was 
treated in June 1980 for an acute episode of phlebitis.  In 
July 1982, possible phlebitis was noted after the veteran 
complained of right knee pain and advised the examiner that 
he had a history of phlebitis.  However, the remaining 
service medical records are negative for indications of 
phlebitis.  Likewise, the post-service medical record is 
negative for diagnoses of phlebitis or any residuals thereof.  
In fact, on VA medical examination in January 1994, the 
examiner noted that the veteran's extremities exhibited no 
deformities, discoloration, or edema as one would find with 
secondary effects of phlebitis.  

Based on the foregoing, the Board must conclude that the 
veteran's claim of service connection for phlebitis is not 
well grounded.  Although he was treated for phlebitis in 
service, the record contains no competent evidence the in-
service episode of phlebitis resulted in any chronic 
disability.  In fact, the only post-service evidence of a 
current disability relating to phlebitis are the veteran's 
own lay statements that he has leg pain and discoloration as 
a result of his in-service phlebitis.  Again, however, such 
opinion is clearly a matter for an individual with medical 
knowledge and expertise.  As the veteran has not been shown 
to have such expertise, his own opinions as to medical 
diagnoses and/or causation are not competent and not 
sufficient to establish a plausible claim.  Espiritu, 2 Vet. 
App. at 494.

The mere fact that a condition or injury occurred in the 
service alone is not sufficient; there must be current 
disability resulting from that condition or injury.  See 
Brammer, 3 Vet. App. at 225.  Such evidence is lacking in 
this case.  Thus, the claim of service connection for 
phlebitis is not well grounded.  38 U.S.C.A. § 5107(a).  

Prostatitis:  The veteran contends that he has an active and 
on-going prostate disability which is associated with blood 
in his urine.  While the veteran's service medical records 
contain notations of prostatitis in the early 1980's, the 
remaining service medical records are negative for notations 
of abnormalities of the prostate.  The Board notes that in 
January 1993, he was evaluated for microhematuria; however, 
examination showed the prostate to be smooth and firm with 
nothing to suggest malignancy.  Microhematuria was not 
attributed to prostate problems.

In addition, the post-service medical evidence of record is 
entirely negative for indications of a current prostate 
disability.  While on VA medical examination in January 1994, 
the veteran reported that he had had an enlarged prostate and 
hematuria about one year prior; he stated that his symptoms 
had resolved.  No prostate disability was found on 
examination.  Likewise, on examinations in October 1994, 
December 1994, and May 1997, the veteran's prostate was noted 
to be normal.  

Based on the foregoing, the Board must conclude that the 
veteran's claim of service connection for a prostate 
disability is not well grounded.  Although he was treated for 
prostatitis in service, the record contains no competent 
evidence of any current residuals of that episode or of any 
current prostate disability.  Brammer, supra.  In fact, the 
only post-service evidence of a current disability of the 
prostate are the veteran's own lay statements that he has a 
prostate disability manifested by hematuria.  However, he has 
not submitted any competent medical evidence to support his 
theory and his own opinions in this regard are not sufficient 
to establish a plausible claim.  Espiritu, 2 Vet. App. at 
494.  Lacking competent medical evidence of a current 
prostate disability, the claim is not well grounded.  38 
U.S.C.A. § 5107(a).

In reaching this conclusion, the Board notes that in November 
1999 written arguments, the veteran's representative argued 
that a remand for this issue is warranted because "[t]he 
veteran has not been provided with a VA urology examination 
to determine if he presently manifests a chronic disability 
of the prostate gland as a result of military service."  
However, because the veteran has not submitted a well 
grounded claim of service connection for a prostate 
disability, a remand to the RO to conduct a medical 
examination would not be appropriate in this case.  Grivois, 
6 Vet. App. at 140; Kelly, 7 Vet. App. at 476.

Seborrheic dermatitis:  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability which is related to an injury or disease which was 
present during service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Case law provides that, although a claim 
need not be conclusive to be well grounded, it must be 
accompanied by evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  With respect to this issue, the veteran has 
not submitted competent medical evidence of a current 
disability.  The post-service medical evidence of record is 
entirely negative for diagnoses of seborrheic dermatitis or 
any other chronic skin disorder which is linked or related to 
the veteran's period of service.  Absent such evidence, the 
claim is not well grounded.  

Likewise, the Board observes that the veteran's 
representative has requested a remand of this issue for the 
purposes of determining "if the veteran presently suffers 
with residuals of the symptomatology shown during service."  
However, if claimant fails to submit a well-grounded claim, 
VA is under no duty to assist in any further development of 
the claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a).

Excision of lesions:  The veteran has also claimed 
entitlement to service connection for residuals of excisions 
of skin lesions.  In his Notice of Disagreement, he indicated 
that not only had he had two "pre-cancer" lesions excised 
in service, he had additional lesions removed post-service.  
As such, he maintains that he has a chronic condition and 
that "medical research confirms that my cancer lesions is 
[sic] partly due to the poisons I was exposed to while I was 
in the military for some 37 years."  

A review of the record confirms that in October 1988, the 
veteran had skin lesions on his scalp excised; the pathology 
report shows a diagnosis of actinic keratosis with moderate 
epithelial atypia.  On follow-up, he was noted to be healing 
well.  In October 1992, a mole was removed from the veteran's 
right shoulder; the pathology report shows a microscopic 
diagnosis of trichofolliculoma.  The remaining service 
medical records contain no notations of any residuals of this 
procedure.  

The post-service medical records show that in January and 
February 1994, he had growths removed from his neck and 
forehead using liquid nitrogen.  No residuals are noted in 
the subsequent medical evidence of record.

Based on the foregoing, the Board finds that the veteran's 
claim of service connection for residuals of excisions of 
lesion is not well grounded.  First, although the veteran had 
lesions excised on one occasion in service in October 1988, 
and a mole removed on one occasion in October 1992, no 
chronic condition was diagnosed and the remaining service 
medical records are negative for residuals of these 
procedures.

Likewise, although the veteran had lesions removed post-
service, there is no indication in the medical evidence of 
record that the veteran currently has a chronic skin 
disability which is related to service.  The veteran has 
offered his own opinion that he currently has a chronic skin 
disability which is related to his exposure to unspecified 
poisons in service.  However, as a lay person, he is not 
competent to furnish etiological opinions or medical 
diagnoses, as this requires medical expertise.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-495.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte, 10 
Vet. App. at 271.  Under the circumstances of this case, 
therefore, the claim of service connection for residuals of 
excisions of lesions is not well grounded.

Residuals of exposure to Agent Orange:  In a December 1993 
letter, the veteran explained the circumstances of his 
claimed in-service exposure to Agent Orange.  Specifically, 
he stated that from October 1966 to October 1967, he was 
stationed at Binh Thuy Air Base in Vietnam, which was the 
home of the unit "which consistently and continuously 
sprayed herbicide and defoliants throughout the Mekong 
Delta."  As a result of his proximity to this unit and the 
areas they sprayed, the veteran states that he "was 
contaminated over and over again" and that such exposure 
"caused many of my disabilities which have resulted in my 
debilitating medical condition."  

Under applicable criteria, if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain specified soft-
tissue sarcomas.  38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See 64 Fed. 
Reg. 59232-59243 (November 2, 1999); see also Disease Not 
Associated With Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).

However, the Court has held that under the plain language of 
38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii), the 
incurrence element of a well-grounded claim is not satisfied 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e).  In other 
words, both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 (1999).

In this case, the veteran merely asserts that he was exposed 
to Agent Orange in Vietnam and that he developed a 
debilitating medical condition as a result of that claimed 
exposure.  A careful review of the record, however, shows no 
indication that the veteran has been diagnosed with any of 
the conditions set forth in 38 C.F.R. § 3.309(e).  Absent 
competent medical evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  McCartt, 
supra.  

Moreover, other than the veteran's own lay assertions, the 
record contains no evidence that he currently suffers from a 
disability not listed in the regulations, which resulted from 
his claimed exposure to Agent Orange.  Thus, even assuming, 
without deciding, that the veteran was exposed to herbicides 
during his Vietnam service, there still must be competent 
evidence or opinion that a currently diagnosed condition had 
its onset during or is otherwise related to the veteran's 
period of service, to include related to any herbicide 
exposure or other incident of service.  Competent evidence of 
such is lacking in this case.  In view of the foregoing, the 
claim of service connection for residuals of exposure to 
Agent Orange is not well grounded.

Residuals of radiation exposure:  In a December 1993 
statement, the veteran outlined the circumstances of his 
claimed in-service radiation exposure.  Specifically, he 
stated that from November 25, 1967 to April 24, 1970, and 
from July 5, 1981 to May 15, 1984, he was assigned to 
intelligence gathering units which used "an array of 
radiation emitting antennas and thousands of radiation 
emitting listening devices, radar, and nuclear atmospheric 
recording equipment."  He stated that he was issued a 
dosimeter, but it was never read.  He claimed that this 
radiation exposure caused many of his disabilities such as 
fatigue, hair loss, painful muscles, joint pain, rectal 
bleeding, fibrosis in the lungs, coin lesions in the lungs, 
and migraine headaches.  

Under applicable criteria, a disease associated with exposure 
to radiation listed in 38 C.F.R. § 3.309(d) will be 
considered to have been incurred in service under the 
circumstances outlined in that section.  Specifically, if a 
veteran, while on active duty, active duty for training, or 
inactive duty training, participated in a radiation-risk 
activity, as defined by regulation, the following diseases 
shall be service-connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 (1999) 
are also satisfied:  Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d) (1999).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (1999).  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations. 38 C.F.R. § 3.311(b) (1999).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (1999).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(1999).  

Initially, the Board notes that there is no medical evidence 
of record indicating that the veteran has been diagnosed with 
any of the diseases delineated in 38 C.F.R. § 3.309(d).  
Thus, that provision is not applicable to the case at hand.  
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  Likewise, the 
record contains no competent medical evidence of a current 
diagnosis of any of the diseases considered "radiogenic 
diseases" under 38 C.F.R. § 3.311(b).  Moreover, the record 
contains no competent medical evidence of a link between any 
claimed exposure to radiation in service and any current 
disability.  The only evidence in that regard are the 
veteran's own statements, which are not competent.  Espiritu, 
supra.  In view of the foregoing, the Board must conclude 
that the claim of service connection for unspecified 
disabilities due to exposure to radiation is not well 
grounded.

Residuals of exposure to toxic materials and asbestos:  
Regarding this issue, in a December 1993 statement, the 
veteran indicated that he was exposed to asbestos from 
October 1966 to October 1967, and again from December 1982 to 
April 1983.  He stated that during these periods, he 
participated in the construction of military facilities and 
inhaled asbestos plaster throughout the entire construction 
periods.  He also indicates that he worked around several 
nuclear weapons facilities and was exposed to various poisons 
used to control vegetation.  As a result of his exposure to 
asbestos and toxic chemicals, the veteran claims that his 
health has been ruined and his general medical condition is 
extremely poor.

While VA has provided guidelines in the Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, Par 7.21, no 
specific regulations govern adjudication of asbestos-related 
claims.  Dyment v. West, No. 96-691 (U.S. Vet. App. Nov. 2, 
1999) (holding that the M21-1 does not create a presumption 
of exposure to asbestos solely from shipboard service).  
Thus, the criteria set forth above in the Law and Regulation 
section of this decision are for application.  

In this case, although the veteran's service medical records 
are negative for notations of exposure to asbestos or other 
toxic chemicals, he has presented sufficient lay evidence of 
asbestos exposure.  See McGinty v. Brown, 4 Vet. App. 428 
(1993) (holding that a veteran is competent to testify as to 
the facts of his asbestos exposure); see also Nolen v. West, 
12 Vet. App. 347 (1999) (similar holding).  Thus, the first 
requirement of a well-grounded claim has been satisfied.

However, even assuming, without deciding, that the veteran 
was exposed to asbestos and/or toxic chemicals in service, 
the Board notes that the record contains no competent medical 
evidence of any current disability which is linked or related 
to any such exposure.  In the absence of such evidence, the 
claims of service connection for residuals of exposure to 
asbestos and unspecified toxic chemicals are not well 
grounded.  The Board has duly noted the veteran's lay 
assertions with respect to diagnoses and causation, but finds 
that they are insufficient to establish a well grounded 
claim.  Espiritu, supra.  In view of the foregoing, the Board 
must conclude that the claim of service connection for 
unspecified disabilities due to exposure to asbestos and/or 
toxic chemicals is not well grounded.

Since well-grounded claims of service connection for a kidney 
disability, a right knee disability, tinea pedis, left and 
right shoulder disabilities, a right wrist disability, a 
right elbow disability, a left ankle disability, bilateral 
hearing loss, otitis externa, fibrosis and coin lesions of 
the lungs, bronchitis, right bundle branch block, chest 
pains, phlebitis, prostatitis, seborrheic dermatitis, 
residuals of excisions of lesions, and residuals of exposure 
to Agent Orange, radiation exposure, toxic materials, and 
asbestos, have not been submitted, VA is not obligated by 
statute to assist the veteran in the development of facts 
pertinent to these claims.  38 U.S.C.A. 5107(a).  
Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
"plausible" and that such evidence had not been submitted 
with the application.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997) (per curiam).  In the instant case, however, 
the veteran has not identified any available evidence that 
has not been submitted or obtained, which would support a 
well grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Service connection for a kidney disability, a right knee 
disability, tinea pedis, left and right shoulder 
disabilities, a right wrist disability, a right elbow 
disability, a left ankle disability, bilateral hearing loss, 
otitis externa, fibrosis and coin lesions of the lungs, 
bronchitis, right bundle branch block, chest pains, 
phlebitis, prostatitis, seborrheic dermatitis, residuals of 
excisions of lesions, and residuals of exposure to Agent 
Orange, radiation exposure, toxic materials, and asbestos, is 
denied.

Service connection for left knee arthritis, tinnitus, and 
arthritis of the thoracic spine is granted.

The claims of service connection for sinusitis and a 
bilateral eye disability are well grounded.


REMAND

As set forth above, several of the veteran's claims require 
additional development of the evidence.  With respect to the 
claims of service connection for sinusitis and a bilateral 
eye disability, as set forth above, the Board finds that a 
medical examination and opinion is necessary with respect to 
whether the veteran currently has chronic sinus and eye 
disabilities which are related to his period of active 
service.

Regarding his claims of entitlement to increased initial 
ratings for degenerative disc disease of the cervical and 
lumbar segments of the spine, and arthritis of the left 
elbow, the Board notes that the veteran most recently 
underwent VA medical examination for these conditions in 
January 1994, approximately six years ago.  Because the 
examination report does not contain specific findings 
relative to the requirements set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995), an additional VA orthopedic examination 
is necessary.  The Court has stressed that it is essential 
that examinations on which musculoskeletal ratings are based 
adequately portray any anatomical damage and/or functional 
loss of the appropriate joints.  Id.  

Regarding the claim for an increased initial rating for gout, 
the Board likewise finds that a contemporaneous VA medical 
examination is warranted.  The veteran last underwent VA 
medical examination in January 1994; however, scant findings 
pertaining to the veteran's gout were recorded.  This has not 
escaped the attention of the veteran's representative who 
noted in November 1999 written arguments that "[n]o VA 
examination has been conducted to determine the severity of 
the service-connected gout."  While the Board has reviewed 
the post-service medical record and notes several references 
to gout, the current record is inadequate to evaluate the 
veteran's disability under the applicable criteria.  In the 
judgment of the Board, therefore, a current comprehensive 
examination for this condition is warranted.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

Likewise, with respect to the claims of service connection 
for hemorrhoids with anal fissure and residuals of sigmoid 
polyps with diverticuli, the Board observes that at the 
January 1994 VA medical examination, the veteran declined 
rectal examination and the examiner recorded no 
manifestations or diagnoses with respect to either of these 
disabilities.  The post-service medical records contain only 
two notations with respect to either disability - in 
September 1994 and August 1998.  However, in his written 
communications, the veteran has described his symptoms as 
more severe, stating that he internal and external 
hemorrhoids, as well as continuous problems with polyps, 
diverticulosis and bleeding.  Based on the foregoing, the 
Board is of the opinion that a contemporaneous VA medical 
examination is necessary.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992).  This is consistent with the request of the 
veteran's representative.

Finally, regarding the claim for an increased initial rating 
for depressive disorder with headaches, musculoskeletal pain, 
and vertigo, the Board notes that since the veteran was last 
afforded a VA examination in January 1994, the criteria for 
evaluating mental disorders were amended effective, November 
7, 1996.  The Court has held that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, a thorough, contemporaneous medical 
examination should be conducted consistent with the new 
rating criteria. Id.  

In addition, given that the veteran's service-connected 
disability has been characterized by the RO as "depressive 
disorder with headaches, musculoskeletal pain, and vertigo," 
the RO must also consider whether separate, compensable 
disability ratings are warranted for any of the veteran's 
symptoms which do not overlap.  Esteban v. Brown, 6 Vet. App. 
259 (1994) (holding that notwithstanding 38 C.F.R. § 4.14, VA 
is required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping); see also Schafrath v. Derwinski, 
1 Vet. App. 589 (1991) (VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment since August 1998 pertinent to 
his claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
treatment records from all sources 
identified (which have not been 
previously secured).

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination for the purposes 
of determining whether he currently has 
chronic sinusitis which is related to his 
active service.  The claims folder must 
be made available for review by the 
examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted, including X-
ray examination, and all findings 
reported in detail.  The examiner is 
requested to review the results of any 
testing prior to examining the veteran 
and provide an opinion as to whether the 
veteran currently exhibits chronic 
sinusitis.  If any chronic sinus 
pathology is identified on examination, 
the examiner should provide an opinion as 
to whether any such disability is at 
least as likely as linked to the 
veteran's period of service, any incident 
therein, any continuous symptomatology, 
or any service-connected disability.  A 
complete rationale for any opinion 
expressed by the examiner must be 
provided.

3.  The veteran should also be afforded a 
VA ophthalmologic examination of the 
veteran to determine the nature and 
etiology of any eye disorder found.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination.  The 
ophthalmologist is requested to identify 
all eye disorders found on examination 
and provide an opinion as to the etiology 
and date of onset of any such eye 
disorder.  In addition, the examiner 
should state whether it is least as 
likely as not that any current eye 
disorder shown (other than a refractive 
error) had its inception in service.  In 
providing his or her opinion, the 
examiner should reference the diagnoses 
of macular degeneration contained in the 
claims folder.  A complete rationale for 
any opinion expressed by the examiner 
must be provided.

4.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and severity of his service-
connected cervical spine, lumbar spine, 
and left elbow disabilities.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination of the veteran.  Any 
necessary diagnostic testing, such as X-
ray examination and range of motion 
studies, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
comment on whether the veteran's cervical 
spine, lumbar spine, or left elbow 
disability results in any limitation of 
functional ability due to pain, loss of 
motion due to weakened movement, excess 
fatigability, or incoordination.  If 
feasible, the extent of any functional 
limitation should be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  Any opinions expressed must 
be accompanied by a complete rationale.

5.  The veteran should also be afforded a 
VA medical examination to determine the 
nature and severity of his service-
connected gout.  The claims folder must 
be made available to the examiner in 
conjunction with the examination of the 
veteran.  Any necessary diagnostic 
testing should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should provide a 
thorough description of all of the 
veteran's subjective and objective 
symptoms attributable to gout.  If 
possible, the examiner should determined 
whether the veteran's gout is in an 
active process or phase, to include 
whether he has incapacitating 
exacerbations.

6.  The veteran should be afforded a VA 
medical examination to determine the 
severity of his hemorrhoids with anal 
fissure and residuals of sigmoid polyps 
with diverticuli.  The claims folder must 
be made available to the examiner in 
conjunction with the examination of the 
veteran.  The veteran's history and 
complaints should be noted, all indicated 
studies should be performed, and all 
clinical findings reported in detail.  
The examiner should note whether any 
external or internal hemorrhoids present 
are productive of persistent bleeding 
and, if so, whether there is any 
secondary anemia; whether there are any 
associated fissures present; whether any 
hemorrhoid is associated with excessive 
redundant tissue or is large, thrombotic 
or irreducible; whether the veteran has 
frequent recurrences of hemorrhoidal 
symptoms.  The examiner should also 
comment on the presence and severity of 
any residual symptoms of the veteran's 
service-connected sigmoid polyps with 
diverticuli, to include stating where 
there are any symptoms of malnutrition, 
anemia and general debility, or liver 
abscess, attributable to the veteran's 
disability.  Any opinions expressed must 
be accompanied by a complete rationale.

7.  The RO should also schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected depressive disorder 
with headaches, musculoskeletal pain and 
vertigo.  The claims folder must be made 
available to the examiner in conjunction 
with the examination of the veteran.  The 
veteran's history and complaints should 
be noted, all indicated studies should be 
performed, and all clinical findings 
reported in detail.  The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected psychiatric disorder results in 
social and occupational impairment.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claims of service 
connection for sinusitis and a disability 
manifested by blurry vision, as well as 
his claims for increased initial ratings 
for degenerative disc disease of the 
cervical and lumbar segments of the 
spine, arthritis of the left elbow, gout, 
residuals of sigmoid polyps with 
diverticuli, hemorrhoids with anal 
fissure, and depressive disorder with 
headaches, musculoskeletal pain, and 
vertigo.  In reaching its decisions, the 
RO should specifically document 
consideration of the provisions of 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, the 
recent amendments to the regulatory 
criteria pertaining to the evaluation of 
mental disorders, as well as the holdings 
of the Court in DeLuca, Esteban, and 
Karnas, as warranted.  The RO should also 
consider whether all applicable 
symptomatology is appropriately rated, to 
specifically include whether any distinct 
manifestations merit separate compensable 
ratings. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be issued a supplemental 
statement of the case, and be afforded a reasonable period of 
time to respond.  Thereafter, the case should be returned to 
the Board for final appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals






